Citation Nr: 0700891	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.

In March 2004, the Board remanded the matter for additional 
procedural and evidentiary development.



FINDING OF FACT

The veteran's right knee right knee chondromalacia is 
characterized by essentially full range of motion with mild 
crepitance and tenderness to palpation.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2001 and March 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2001 and March 2004 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2001, prior to the 
adjudication of the claim in April 2002.  Additionally, 
record contains a February 2005 supplemental statements of 
the case following the March 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's VA outpatient reports and VA 
examination reports dated in December 2001, March 2004, and 
December 2004.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
March 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service-connected right knee chondromalacia has 
been evaluated as 10 percent disabling by analogy under 
Diagnostic Code 5014 pertaining to osteomalacia.  See 38 
C.F.R. §§ 4.20, 4.71a (2006).  Diagnostic Code 5014 provides 
that a disability is rated as arthritis, which is rated on 
limitation of motion of the affected part.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5003, 5014) (2006).  Pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.
  
Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. Under Diagnostic Code 5260, a zero 
percent (noncompensable) rating is warranted if flexion is 
limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.   Under Diagnostic Code 5261, a noncompensable 
rating is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  Full range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2006).

A review of the medical evidence reveals that the veteran's 
service-connected right knee chondromalacia is characterized 
by essentially full range of motion with mild crepitance and 
tenderness to palpation.  The veteran alleges that she is 
entitled to an increased disability rating because she is 
unable to walk or run long distances.  Additionally, she has 
testified that her right knee disability requires her to wear 
straps for stability and that she experiences stiffness, 
popping, increased pain while climbing stairs, swelling, and 
giving away of the right knee.  Upon review of the medical 
evidence of record, there is no indication that the veteran's 
right knee disability warrants a disability rating in excess 
of 10 percent.

VA treatment and examination reports demonstrate that the 
veteran does not satisfy the criteria for even a compensable 
rating under the rating criteria for range of motion of the 
knee.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).  
The veteran has been shown to have essentially full range of 
motion of the right knee.  She was afforded VA examinations 
in December 2001, March 2004, and December 2004.  In December 
2001 and December 2004, the veteran exhibited full range of 
motion.  She only exhibited some limitation of motion in 
March 2004, wherein range of motion was from 0 to 135 
degrees, with pain beginning at 90 degrees.  Thus, based on 
limitation of motion, the medical evidence does not support a 
rating in excess of 10 percent for right knee chondromalacia.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  As noted above, both the veteran's 
limitation of flexion and limitation of extension are such 
that a compensable rating is not warranted for either.

The Board has also considered the applicability of a higher 
initial rating for the veteran's right knee chondromalacia 
under other appropriate diagnostic codes. There is, however, 
no medical evidence of ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5257, 5258, or 5262.  
See 38 C.F.R. § 4.71a.  A July 2001 VA treatment note 
indicates that the veteran's right knee was stable and there 
was no evidence of laxity.  Although the December 2001 VA 
examiner noted mild effusion in the right knee, subsequent 
March 2004 and December 2004 VA examiners specifically held 
that there was no evidence of effusion.  Moreover, all three 
VA examination reports indicated that there was no evidence 
of instability in the right knee; the knee was stable to 
anterior/posterior and varus/valgus stresses.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In March 2004, the veteran's rage of 
motion was only limited by pain, there was no excess 
fatigability or end coordination.  The December 2004 VA 
examiner determined her range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Thus, there is no clinical 
evidence that the veteran's pain is so disabling such as to 
warrant a disability rating in excess of 10 percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right knee disability 
is appropriately compensated by the currently assigned 
schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 5014, or any 
other diagnostic criteria, for the veteran's right knee 
chondromalacia.


ORDER

A disability rating in excess of 10 percent for right knee 
chondromalacia is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


